ZEHMER, Judge
(concurring).
The defendant appeals his conviction for sexual battery. The only issue raised on appeal concerns the asserted impropriety of the.prosecutor’s final argument. Lest our affirmance be misread, I want to make it perfectly clear that the arguments of both attorneys in this case crossed over the limits of propriety. For example, the prosecutor’s reference to the defendant as an “animal” and characterization of his testimony as a “cock and bull story” or “far-fetched bunch of bunk” are patently objectionable and have no place in a courtroom dedicated to providing a fair trial. However, the defense made no objections and no motion for mistrial during the final argument, so whatever error there may have been regarding the prosecutor’s argument has not been adequately preserved for appellate review. For this reason, I concur in affirming the judgment.